Case 19-24547   Doc 23   Filed 08/28/19 Entered 08/28/19 15:11:48   Desc Main
                           Document     Page 1 of 6
Case 19-24547   Doc 23   Filed 08/28/19 Entered 08/28/19 15:11:48   Desc Main
                           Document     Page 2 of 6
Case 19-24547   Doc 23   Filed 08/28/19 Entered 08/28/19 15:11:48   Desc Main
                           Document     Page 3 of 6
Case 19-24547   Doc 23   Filed 08/28/19 Entered 08/28/19 15:11:48   Desc Main
                           Document     Page 4 of 6
Case 19-24547   Doc 23   Filed 08/28/19 Entered 08/28/19 15:11:48   Desc Main
                           Document     Page 5 of 6
Case 19-24547   Doc 23   Filed 08/28/19 Entered 08/28/19 15:11:48   Desc Main
                           Document     Page 6 of 6
